Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-14 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of KOREA 10-2020-0097283 filed 08/04/2020 and KOREA 10-2021-0102190 filed 08/03/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/4/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.



Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub. No.: 2020/0163155), and further in view of Saiwai et al. (US Pub. No.: 2018/0070264) and further in view of CN113873580A.

As per claim 1, Lee disclose A relaying method performed by a relay terminal using sidelink (SL) in a communication system (see Fig.10, Fig.11, the relay UE obtain remote UE related information (S1010), the remote UE related information obtained by the relay UE are as described above. The information is transmitted by the remote UE to the relay UE through the sidelink channel), the relaying method comprising: 
receiving a plurality of data units from a plurality of remote terminals (see Fig.10, Fig.11, para. 0220, the relay UE obtain remote UE related information (S1110), after obtaining the remote UE related information, the relay UE  determine a priority between the remote UE related information and a priority between the remote UE related information and the relay UE related information (S1120), see also Fig.12, para. 02131-0233, the BS signal one common group RNTI to a plurality of remote UEs (S1210)); 
generating a multiplexed data unit including identification information of the plurality of remote terminals and the plurality of data units (see para. 0221, 0226, the relay UE transmit the information based on the priority, and here, the relay UE perform information transmission by applying different physical channel parameters based on the priority determined by the relay UE (S1130), and the UE is configured (/signaled) to transmit its WAN communication (and/or SL communication) related control/feedback information (e.g., WAN DL HARQ-ACK (/CSI), etc.) (always) on a PUCCH, and (always) (piggyback) transmit (multiples) the information (and/or its SL communication related information) related to other UEs (always) on PUSCH, see also Fig.12, para. 0232-0233, according to FIG. 12, the BS signal one common group RNTI to a plurality of remote UEs (S1210), thereafter, the BS transmit the plurality of remote UE related information on the PDSCH scheduled by the DCI decoded by the group RNTI value (S1220). In this case, the information transmitted from the BS to the remote EUs interpreted as (multiple) IN-COVERAGE remote UE related information (e.g., received (/relayed) from the relay UE (e.g., information indicating whether a sidelink channel transmitted from the remote UE is successfully received/decoded, etc.)); and 
transmitting control information to a base station (see Fig.10-12, para. 0231-0238, the remote UE transmit specific information (via a sidelink channel) to the relay UE, and the relay UE relay the specific information related feedback/control information to the BS based on a priority (after applying different physical channel parameters) and transmitting the piggyback/multiplexed data unit to a base station (BS), via Uu link and utilizing the RNTI of the plurality of remote UEs , see also Fig.9, para. 0128-0129, 0154).

Lee however does not explicitly disclose wherein the identification information includes a terminal identifier used to identify each of the plurality of remote terminals.

Saiwai however disclose wherein identification information includes a terminal identifier used to identify each of the plurality of remote terminals (see Fig.7, Fig.8, para. 0254, the UE 100-1 is located in a cell managed by the eNB 200. The UE 100-1 is capable of performing cellular communication (LTE-Uu) with the eNB 200, the UE 100-1 is a relay UE that serves a plurality of UEs 100 (UE 100-2 to 100-4), which are the remote UEs. The destinations, that is, the destination identifiers (Destination IDs) of the plurality of UEs 100 are respectively different / a terminal identifier used to identify each of the plurality of remote terminals. See also Fig.9, para. 0261-0267, Fig.19, para. 0321-0325, the UE 100-1 extends a packet (MAC PDU (MAC Protocol Data Unit), and includes the data of each of the plurality of destinations in the packet (that is, multiplexes a plurality of data in a MAC PDU). Therefore, the UE 100-1 generates a packet including a plurality of data consisting of the data of each of the plurality of destinations. Further, by using a special destination identifier, the UE 100 notifies a plurality of reception UEs (UE 100-2 to 100-4) that the packet includes the data of the plurality of destination, see also para. 0410, 0445, the eNB 200 understand the predetermined information through SidelinkUEInformation that is transmitted from the UE 100-1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein identification information includes a terminal identifier used to identify each of the plurality of remote terminals, as taught by Saiwai, in the system of Lee, so as to multiplex a plurality of data in a MAC PDU, see Saiwai, paragraph 321.

Although Lee disclose transmitting control information to a base station;

Lee however does not explicitly disclose transmitting multiplexed data unit to a base station

CN however disclose transmitting multiplexed data unit to a base station (see page 14, all Uu RRC messages which are sent to the base station of all remote UEs are multiplexed on the shared default BH LCH for transmission; the base station sends the local id and SL LCH identification carried in the AL layer to a corresponding PDCP/RRC entity of remote UE 1; wherein, the local id in AL received by the base 
station is filled by relay UE according to the association relationship between the identity of 
remote UE and the maintained local id, the LCH identity is filled by SL LCH identity information 
carried in a data packet received on SL LCH, or when RRC0/1/2 is multiplexed on a SL LCH, the SL 
LCH identity carried in the MAC header of the data packet is indistinguishable; therefore, it is 
necessary to add an indication RRC0/1/2 in the SL RLC layer, so that the relay UE knows which SL 
LCH identified data after receiving the uplink packet and parsing the uplink packet to the SL
RLC, and fills the data in the UuAl).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the identification information includes a terminal identifier used to identify each of the plurality of remote terminals, as taught by CN, in the system of Lee and Saiwai, so that the relay UE or the network device allocates a shorter local identifier (local id) to the remote UE, and the local id is used to identify the remote UE in the process of forwarding the data of the remote UE to the network device by the relay UE, see CN, page 3.

As per claim 2, the combination of Lee, Saiwai and Lee disclose the relaying method according to claim 1.

Lee further disclose wherein the generating of the multiplexed data unit comprises: delivering, by a plurality of first entities supporting functions of a radio link control (RLC) layer included in the relay terminal, the plurality of data units to a second entity performing functions of an adaptation layer included in the relay terminal; and generating, by the second entity, the multiplexed data unit including the identification information of the plurality of remote terminals and the plurality of data units (see page 14, the base station sends the local id and SL LCH identification carried in the AL layer to a
corresponding PDCP/RRC entity of remote UE 1; wherein, the local id in AL received by the base 
station is filled by relay UE according to the association relationship between the identity of 
remote UE and the maintained local id, the LCH identity is filled by SL LCH identity information 
carried in a data packet received on SL LCH, or when RRC0/1/2 is multiplexed on a SL LCH, the SL 
LCH identity carried in the MAC header of the data packet is indistinguishable; therefore, it is 
necessary to add an indication RRC0/1/2 in the SL RLC layer, so that the relay UE knows which SL 
LCH identified data after receiving the uplink packet and parsing the uplink packet to the SL
RLC, and fills the data in the UuAL).

As per claim 3, the combination of Lee, Saiwai and Lee disclose the relaying method according to claim 2.

Lee further disclose wherein the identification information is delivered from the base station to the relay terminal whenever each of the plurality of remote terminals is connected to the relay terminal (see page 14, relay UE further analyzes and obtains local id and SL LCH identification on an AL layer which 
receives a data packet sent by a base station on a Uu LCH, the relay UE identifies which SL LCH of which remote UE is sent and handed to the corresponding remote UE and the RLC entity corresponding to the SL LCH through the two identifications, and finally the remote UE is sent to the corresponding remote UE; after receiving the data packet forwarded by the relay UE, the remote UE further forwards the data packet to the RLC entity corresponding to the corresponding SL LCH and further forwards the data packet to an upper layer (PDCP/RRC or SDAP, etc.) by analyzing the MAC header if the data packet is the own data packet).

As per claim 4, the combination of Lee, Saiwai and Lee disclose the relaying method according to claim 1.

Saiwai further disclose wherein a radio bearer for each of the plurality of remote terminals is independently configured, a first data unit of a first remote terminal among the plurality of remote terminals corresponds to a first radio bearer, and a second data unit of a second remote terminal among the plurality of remote terminals corresponds to a second radio bearer (see para. 0676-0678, the eNB 200 receives the SL-BSR from the UE 100-1. The eNB 200 allocates the radio resource for the high priority data on the basis of the determination list and the SL-BSR. Specifically, the eNB 200 allocates a radio resource such that the UE 100-1 transmits the high priority data to the destination (UE 100-2) corresponding to the index of the destination identifier included in the SL-BSR from among the destinations included in the destination list, see also para. 0204, Fig.52, para. 0670, in step S1220, data having a high priority (hereinafter, called the high priority data) is generated in the UE 100-1. When data is generated on a logical channel belonging to an LCG that has a high priority (or a corresponding bearer), the UE 100-1 may recognize that high-priority data has been generated).

As per claim 5, the combination of Lee, Saiwai and Lee disclose the relaying method according to claim 4.

Saiwai further disclose wherein the identification information further includes a bearer identifier for identifying each of a plurality of radio bearers corresponding to the plurality of data units (see Fig.53, para. 0682-0687, the eNB 200 allocates, to the UE 100-1, a radio resource that is located before the radio resource that is selectable by the UE 100-1 after the generation of the high priority data (a data resource from the PSSCH #2 in FIG. 53), in a time direction. Specifically, the eNB 200 allocates, to the UE 100-1, a radio resource of an SC period #1 (a period of a PSSCH #1) that is before an SC period #2. As a result, the UE 100-1 is capable of transmitting, to the UE 100-2, the high priority data before the SC period #2 by using a radio resource allocated from the eNB 200).

As per claim 6, the combination of Lee, Saiwai and Lee disclose the relaying method according to claim 1.

Lee further disclose wherein a protocol structure of the relay terminal includes a PC5 physical (PC5-PHY) layer, a PC5 media access control (PC5-MAC) layer, and a PC5-RLC layer corresponding to a sidelink with each of the plurality of remote terminals, and a Uu-PHY layer, a Uu-MAC layer, a Uu-RLC layer, and an adaptation layer corresponding to a Uu link with the base station, and a multiplexing operation on the plurality of data units is supported by the adaptation layer (see page 7, 14, the configuration is performed through SL PC5-S/RRC/SDAP/PDCP/RLC/MAC signaling, and the configuration receiving layer of the remote UE also parses and forwards the configuration to the SL MAC entity of the remote UE after receiving the configuration. For example, after receiving the binding relationship between the Uu PDCP and SL LCH from the base station, the remote UE knows that the destination L2Id associated with the Uu SDAP/RRC/PDCP entity corresponding to the bearer is the L2Id of the relay UE, see also page 13, After discovering the relay UE, the remote UE establishes SL unicast connection with the relay UE, 
and sends an RRC establishment request message, which may be carried on one or more dedicated SL 
LCHs or multiplexed on an existing shared SL LCH for RRC establishment. It should be understood 
that the shared SL LCH is native to the R16 standard, allocated after establishing a PC5-S 
connection between two UEs. For example, for the Uu SRB0/1/2 messages, the protocol predefines 
carry the corresponding SRB messages over SL LCH4,5,6, respectively (since 4 LCHs have been defined in R16 for SL SRB, corresponding to unencrypted PC5-S signaling, secured
but unencrypted PC5-S signaling, secured and encrypted PC5-S signaling, and SL RRC signaling, 
respectively)).

Claim 7, corresponds to claim 1, performed by a base station and is rejected the same way as claim 1. Lee also disclose  A communication method performed by a base station (see Fig.1, BS 20, Fig 6, Fig. BS)) in a communication system, the communication method comprising: receiving, from a core network of the communication system (see Fig.1, para. 0038, the BSs 20 are also connected by means of an S1 interface to an evolved packet core (EPC) 30,), a plurality of data units to be transmitted to a plurality of remote terminals (see Fig.6, para. 0061-0063, when the UE 1 is in a connection range of the BS, the BS y inform the UE1 about the resource pool, when the UE 1 is outside the connection range of the BS, another terminal inform the UE 1 about the resource pool or a predetermined resource may be determined, in general, the resource pool includes a plurality of resource units, and each terminal may select one or a plurality of resource units to use for transmitting a D2D signal thereof).

As per claim 8, the combination of Lee, Saiwai and CN disclose the communication method according to claim 7.

CN further disclose wherein the generating of the multiplexed data unit comprises: delivering, by a plurality of first entities supporting functions of a packet data convergence protocol (PDCP) layer included in the base station, the plurality of data units to at least one second entity performing functions of an adaptation layer included in the base station; and generating, by the at least one second entity, the multiplexed data unit including the identification information of the plurality of remote terminals and the plurality of data units (see page 14, Multiple SL LCHs for a remote UE may be multiplexed on one Uu LCH, or LCHs for multiple remote UEs may be multiplexed on one Uu LCH. Taking the uplink transmission of multiplexing multiple SL LCHs of a remote UE on a Uu LCH as an example, after receiving a data packet, the base station side needs to obtain local id in the AL layer to know which remote UE sent the data packet, and knows which Uu PDCP/SDAP entity corresponding to which SL LCH sent the data packet through the Uu/SL LCH/DRB identifier. Taking a radio bearer (SRB) for uplink signaling as an example, as shown in fig. 17, if 3 SRBs (e.g., SRBs 0/1/2) of a remote UE1 are all mapped to the same Uu LCH, 2 PDCP entities, e.g., PDCP1 and PDCP2, of the remote UE1 and 3 RRC entities, e.g., RRC0, RRC1, and RRC2, of the remote UE1 are associated on one RLC entity on the base station side, and the RRC0 entity has no corresponding PDCP entity; the base station sends the local id and SL LCH identification carried in the AL layer to a corresponding PDCP/RRC entity of remote UE 1; wherein, the local id in AL received by the base station is filled by relay UE according to the association relationship between the identity of remote UE and the maintained local id, the LCH identity is filled by SL LCH identity information carried in a data packet received on SL LCH, or when RRC0/1/2 is multiplexed on a SL LCH, the SL LCH identity carried in the MAC header of the data packet is indistinguishable; therefore, it is necessary to add an indication RRC0/1/2 in the SL RLC layer, so that the relay UE knows which SL).

As per claim 9, the combination of Lee, Saiwai and CN disclose the communication method according to claim 8.

Lee further disclose wherein the identification information is defined by a third entity supporting functions of a radio resource control (RRC) layer of the base station whenever each of the plurality of remote terminals is connected to the relay terminal (see Fig. 11, 0193-0195, the relay UE may perform information transmission based on the priority (S1030). In this case, the relay UE may perform the information transmission by applying different physical channel parameters based on the priority determined by the relay UE. In this case, the relay UE may transmit specific information to the BS or the remote UE, see also para. 0159, the D2D (/V2X) communication mode may be (typically) classified as (A) a mode in which the BS signals (/controls) scheduling information related to D2D (/V2X) message transmission (reception) (on a predetermined (/signaled) D2D (/V2X) resource pool (from BS (/network)) (e.g., a UE located in BS communication coverage (and/or in an RRC_CONNECTED state) is a primary target) and/or (B) a mode in which the UE (independently) determines (/controls) scheduling information related to D2D (/V2X) message transmission (/reception) (on a predetermined (/signaled) D2D/V2X) resource pool (from BS/network)), see para. 0253, 0259).

As per claim 10, the combination of Lee, Saiwai and CN disclose the communication method according to claim 7.

Lee further disclose wherein a radio bearer for each of the plurality of remote terminals is independently configured, a first data unit to be transmitted to a first remote terminal among the plurality of remote terminals corresponds to a first radio bearer, a second data unit to be transmitted to a second remote terminal among the plurality of remote terminals corresponds to a second radio bearer, and the identification information further includes a bearer identifier for identifying each of a plurality of radio bearers corresponding to the plurality of data units.

As per claim 11, claim11 is rejected the same way as claim 1. Lee also disclose  A relay terminal (see Fig.11, Fig.14-15, UE 200, a relay UE) performing relaying by using sidelink in a communication system, the relay terminal comprising: a processor (see Fig.14-15, a processor 210); a memory electronically communicating with the processor (see Fig.14-15, a memory 220, the memory 220 is connected to the processor 210 and stores various information for driving the processor 210, see para. 0278-0282); and instructions stored in the memory, wherein when executed by the processor, the instructions cause the relay terminal (see para. 0279, when the embodiment is implemented in software, the above-described technique may be implemented as a module (process, function, etc.) for performing the above-described functions. The module may be stored in the memories 120 and 220 and executed by the processors 110 and 210).

As per claim 12, claim12 is rejected the same way as claim 2.
As per claim 13, claim13 is rejected the same way as claim 4.
As per claim 14, claim14 is rejected the same way as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luo (US Pub. No.:2021/0282098) – see para. 0036-0040, 0122-0125.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469